448 F.2d 36
GYPSUM TRANSPORTATION LIMITED, Plaintiff-Appellant,v.BOARD OF COMMISSIONERS OF the PORT OF NEW ORLEANS, Defendant-Appellee.
No. 71-1348 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 27, 1971.

Paul A. Nalty, New Orleans, La., for plaintiff-appellant.
Cornelius G. Van Dalen, New Orleans, La., for defendant-appellant.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966